Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25AK

 

FORTIETH AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This Fortieth Amendment (the “Amendment”) is made by and between CSG Systems,
Inc., a Delaware corporation (“CSG”), and Charter Communications Holding
Company, LLC, a Delaware limited liability company (“Customer”).  CSG and
Customer entered into that certain Amended and Restated CSG Master Subscriber
Management System Agreement dated February 9, 2009, as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

Whereas, pursuant to the Agreement, CSG provides services entitled "Legacy
Customer Letters" to Customer for the fees specified in Schedule F to the
Agreement; and

 

Whereas, the parties have entered into good faith negotiation and discovery
related to the Legacy Customer Letters services and the fees invoiced therefor
by CSG to Customer; and

 

Whereas, as a result of the discussions described herein, the parties agree to
amend the Agreement as provided herein.

 

Now, therefore, CSG and Customer agree to the following as of the Effective Date
(defined below):

 

1.   That subsection 3.1)a) entitled "Customer Letter Processing; Legacy
Customer Letters," of Section III, "Payment Procurement" of the "CSG SERVICES"
section of Schedule F to the Agreement is deleted in its entirety and replaced
as follows to reflect the change in fees for the First Physical Page of the
Legacy Customer Letters:

 

CSG SERVICES

III.  Payment Procurement

Direct Solutions (Print and Mail)

Description of Item/Unit of Measure

Frequency

Fee

1)Customer Letter Processing:

 

 

a)Legacy Customer Letters:

 

 

First Physical Page (Black Print Only; Includes Generic Paper, Generic Carrier
Envelope, Generic Remittance Envelope, and the Insertion of the Letter and
Remittance Envelope) (per ******, per ****** *********)

*******

$******

 

 

[Signature Page Follows]

 

 

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

THIS AMENDMENT is executed on the day and year last signed below (the “Effective
Date”).

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Michael Ciszek

 

 

By:  /s/ Peter E. Kalan

 

Title:  VP - Billing

 

Title:  President & CEO

 

Name Michael Ciszek

 

Name:  Peter E. Kalan

 

Date:  7/17/13

 

Date:  7/18/13

 

 